        Case 4:13-cr-00029-BMM Document 65 Filed 05/14/20 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


UNITED STATES OF AMERICA,
                                                 CR-13-29-GF-BMM
                Plaintiff,
      vs.

BLAIR CHIEFSTICK,                                       ORDER

                Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on May 4, 2020. (Doc. 61.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).
        Case 4:13-cr-00029-BMM Document 65 Filed 05/14/20 Page 2 of 3



      Judge Johnston conducted a revocation hearing on April 30, 2020. (Doc.

59.) The United States accused Chiefstick of violating his conditions of supervised

release 1) by failing to report for substance abuse testing; 2) by failing to report

for sex offender treatment; 3) by failing to notify his probation officer of a change

in residence; 4) by consuming alcohol; and 5) by committing another crime.

(Doc. 57.)

      At the revocation hearing, Chiefstick admitted that he had violated a

condition of his supervised release 1) by failing to report for substance abuse

testing; 2) by failing to report for sex offender treatment; 3) by failing to notify his

probation officer of a change in residence; 4) by consuming alcohol; and 5) by

committing another crime. (Doc. 61.) Judge Johnston found that Chiefstick’s

violations warranted revocation, and recommended that Chiefstick should receive a

custodial sentence of 6 months of custody, with 114 months of supervised release

to follow. (Doc. 61 at 4.)

      The violations prove serious and warrant revocation of Chiefstick’s

supervised release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 61) are ADOPTED IN FULL.
        Case 4:13-cr-00029-BMM Document 65 Filed 05/14/20 Page 3 of 3



      IT IS FURTHER ORDERED that Defendant Blair Chiefstick be

incarcerated for a term of 6 months of custody, with 114 months of supervised

release to follow. The supervised release conditions imposed by the Court on

September 10, 2019, should be continued.

      DATED this 14th day of May, 2020.
